Citation Nr: 1234605	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  07-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertensive lesions (also claimed as hyperintense lesions).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously remanded by the Board in November 2009 and March 2012 for additional development.  

During the pendency of this appeal, by February 2011 and May 2011 rating decisions, the RO granted the Veteran's claims for service connection for hemorrhoids, arthritis of the right and left knees and hydrocele of the left testicle.  Thus, as these claims were granted in full, they are not in appellate status before the Board and need not be addressed further.

The issue of entitlement to an increased disability rating for service-connected migraines has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for hypertensive lesions must be remanded for further development.  

Service treatment reports demonstrate that hypertensive lesions were initially noted in a June 2004 magnetic resonance imaging (MRI) report of the internal auditory canals.  The impression revealed findings of "bilateral T2/FLAIR hyperintense lesions which were non aggressive in appearance" and the differential diagnoses included neurosarcoid, vasculitis, Lyme disease, pallorous ischemia of migraines and atypical "MS."  

Following the Veteran's separation from active service, a November 2004 private medical report noted an abnormal MRI of the brain in June 2004.  A February 2005 private MRI report of the brain and internal auditory canals revealed findings of "some scattered bright foci seen in the periventricular white matter, best on the T2 and FLAIR images" which were found to be stable compared with the previous study.  In an April 2005 private medical report, it was noted that an MRI of the brain was stable in appearance and that the Veteran needed to go to a neurologist, but he was starting a new job and waiting for new insurance.  

A May 2005 VA neurology examination revealed a diagnosis of intractable common migraines which, on occasion, interfered with his activities of daily living.  The examiner also noted the Veteran had white matter lesions in the brain which needed further assessment in the neurology clinic and that they could sometimes be seen in patients with migraines as well but white matter disorders, like multiple sclerosis, needed to be ruled out, although the Veteran had no clinical episode.  

The Board remanded the case in November 2009 for the AMC/RO to schedule the Veteran for a VA examination and etiology opinion with respect to his claimed hypertensive lesions.  The Veteran was not provided a VA examination for his claimed hypertensive lesions, but was rather erroneously provided VA dermatology examinations in December 2009 and May 2011.  

Thereafter, the Board again remanded the case in March 2012 for the RO to again provide a VA examination and etiology opinion with respect to the claimed hypertensive lesions.  The Veteran was again not provided a VA examination for his claimed hypertensive lesions, but was rather erroneously provided a VA hypertension examination in April 2012.  Therefore, to date, the Board observes that an examination of the Veteran's hypertensive lesions has not yet been provided per the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

The Board observes however, that the April 2012 VA examiner who performed the hypertension examination opined that, as noted by the radiologist who read the Veteran's in-service brain MRI, there were multiple explanations for the observed lesions and that, in his opinion, the most likely cause was the Veteran's migraines.  He further explained that migraine patients very commonly had white lesions noted on brain MRI.  

As such, the Board finds that the evidence of record indicates that the claimed hypertensive lesions may be secondary to the Veteran's service connected migraines, although it is unclear from the evidence of record whether they are a manifestation of the Veteran's migraines or a separate and distinct disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's prior remand instructions to provide the Veteran with an appropriate examination for the claimed hypertensive lesions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Based on the evidence noted above, the Board also observes that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether the Veteran's hypertensive lesions are manifestations of the Veteran's service-connected migraines or a separate and distinct disability, and if they are a separate and distinct disability, whether it is at least as likely as not (50 percent or greater probability) that the hypertensive lesions were caused or aggravated by the Veteran's service-connected migraines.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439; Barr v. Nicholson, 21 Vet. App. at 311.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA neurology examination of the Veteran's hypertensive lesions by an appropriate examiner, to determine the current nature and etiology of the Veteran's hypertensive lesions.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have current hypertensive lesions?  If so, please specify whether such are a manifestation of the Veteran's service-connected migraines or whether such are a separate and distinctly diagnosable disability.  

(b).  If the examiner finds that the hypertensive lesions are a separate and distinct disability from his service-connected migraines, s/he is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertensive lesions were caused by, aggravated or permanently worsened beyond the natural progression of the disorder by his service-connected migraines.  
Please include a discussion of the reasons for any opinion provided and address any relevant evidence, to include: (1) the June 2004 and February 2005 MRI reports; (2) the May 2005 VA examiner's discussion of white matter lesions; and (3) the April 2012 VA examiner's opinion.  

(c).  If it is determined that the Veteran's hypertensive lesions were aggravated by his service-connected migraines, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please explain the reasons for the conclusion reached.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



